DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to Claims 1,2,5,7,8 in the submission filed 3/16/2021 are acknowledged and accepted.
3.	Cancellation of Claims 4,9-16,19,20 is acknowledged and accepted.
4.	New Claims 21-33 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of originally filed claims.
5.	The amendments to the Abstract are acknowledged and accepted. 
6.	In view of the amendments to the Claims, and Abstract, objection to Abstract is withdrawn and objections to Claims are modified.
7.	Pending Claims are 1-3,5-8,17-18,21-33. 
Response to Arguments
8.	Applicant's arguments filed 3/16/2021 have been fully considered but they are moot in view of the amended claims and the new grounds of rejection in view of Teichmann et al.
Claim Objections








Claims 22,24-33 objected to because of the following informalities:  
Claims 22,24,33 recites “the subject” in line 2. There is a lack of sufficient antecedent basis for this limitation. Examiner suggests –a subject--.

Claims 22,24, 33 recite “the return signal” in line 1. There is a lack of sufficient antecedent basis for this limitation. Examiner suggests –a return signal--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-2,6,22,25,28,31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al (US 6081331 A, hereafter Teichmann) in view of Naik et al (US 2016/0362583 A1, of record).

Regarding Claim 1, Teichmann teaches (fig 1,5) an optical window (optical window of light exit end of optical fibers F, adhesive, col 3, lines 46-48) for an optical spectrometer (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is removably couple (adhesive can be removed from the micro prism 10’s surface) to  an object (micro prism 10, col 3, lines 9-12), comprising:
	a substrate (light exit end of light guide fibers, col 3, lines 46-48); and 
	a flexible medium (index matched adhesive, col 3, lines 46-48) coupled to  the substrate (light exit end of light guide fibers, col 3, lines 46-48), 
	wherein the flexible medium (index matched adhesive, col 3, lines 46-48)  is configured to substantially conform (adhesive sticks to the micro prism and hence conforms to its profile) to a profile (outer surface profile of micro prism 10) of an outer surface of the object (micro prism 10, col 3, lines 9-12), external to the spectrometer (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66, hence micro prism is external), wherein the substrate (light exit end of light guide fibers, col 3, lines 46-48) and the flexible medium (index matched adhesive, col 3, lines 46-48) are configured to allow a  light to pass there through between  the optical spectrometer (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66) and  the object (micro prism 10, col 3, lines 9-12), 
	wherein a ratio value of a refractive index of the flexible medium (index matched adhesive, col 3, lines 46-48) to a  refractive index of the object (micro prism 10, col 3, lines 9-12) is configured to be between 0.9 and 1.1 (refractive index of the adhesive is 
	 However Teichmann does not teach a flexible medium configured to be macroscopically deformed.
	Teichmann and Naik are related as adhesive layers.
	Naik teaches (fig 1a,2a,3a),
a substrate (face layer 10, p83, lines 1-3);
a flexible medium (adhesive layer 20, p83, lines 1-3, p93, lines 1-12) configured to be macroscopically deformed (adhesive layer 20 can adhere to the surface SRF0 of an item ITE1, p84, lines 4-8, adhesive layer can be a well-wetting adhesive with an ability to spontaneously spread on a surface, when applied to a substrate surface with surface roughness, the adhesive may flow to lower parts or valleys of the substrate surface, p149, lines 1-15).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann to include the teachings of Naik such that a flexible medium configured to be macroscopically deformed for the purpose of minimizing optical reflectivity at the interface of the item and adhesive layer (p85, last 4 lines).

	
Regarding Claim 2, Teichmann-Naik teach the optical window of claim 1, wherein a ratio value of the refractive index of the flexible medium (index matched adhesive, col 3, lines 46-48, Teichmann)  to the refractive index of the substrate (light exit end of light guide fibers, col 3, lines 46-48) is between 0.9 and 1.1 (refractive index of the adhesive 

Regarding Claim 6, Teichmann-Naik teach the optical window of claim 1, 
wherein the substrate (light exit end of light guide fibers, col 3, lines 46-48, Teichmann, face layer 10, p83, lines 1-3, Naik)  has two planar surfaces two surfaces of face layer 10) opposite and parallel to each other, and the flexible medium  (adhesive layer 20, p83, lines 1-3, p93, lines 1-12) is on one of the planar surfaces  of the substrate (face layer 10, p83, lines 1-3, Naik).

Regarding Claim 22, Teichmann-Naik teach the optical window of claim 1, wherein the light is the return signal (measured light, col 2, lines 62-66, Teichmann) from the subject under test (measured light is coming from measurement of a subject of interest).  

Regarding Claim 25, Teichmann teaches (fig 1,5) an optical window (optical window of light exit end of optical fibers F, adhesive, col 3, lines 46-48)  for coupling light from an optical measuring device (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66, W has detector chip 30, col 3, lines 12-14), to an object (micro prism 10, col 3, lines 9-12), external to the optical measuring device (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion 
	a substrate (light exit end of light guide fibers, col 3, lines 46-48) facing (the light exit end of light guide fibers has an end which faces the spectrometer made of carrier bdy T and photoelectric conversion element W) optical measuring device (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66, W has detector chip 30, col 3, lines 12-14); and 
	a flexible medium (index matched adhesive, col 3, lines 46-48) coupled to  the substrate (light exit end of light guide fibers, col 3, lines 46-48), 
	wherein the flexible medium (index matched adhesive, col 3, lines 46-48)  is configured to removably couple (index matched adhesive can be removed from the micro prism 10’s surface) to an outer surface of the object (micro prism 10, col 3, lines 9-12), the flexible medium (index matched adhesive, col 3, lines 46-48) to form  a profile (outer surface profile of micro prism 10) that substantially conforms (adhesive sticks to the micro prism and hence conforms to its shape) to a profile of an outer surface of the object (micro prism 10, col 3, lines 9-12), to allow  light to travel between  the optical measuring device (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66, W has detector chip 30, col 3, lines 12-14) and  the object (micro prism 10, col 3, lines 9-12), through the substrate (light exit 
	wherein a ratio value of a refractive index of the flexible medium (index matched adhesive, col 3, lines 46-48) to a refractive index of the object (micro prism 10, col 3, lines 9-12) is configured to be between 0.9 and 1.1 (refractive index of the adhesive is substantially matching that of the micro prism 10 and hence the refractive index ratio is between 0.9 to 1.1).
	 However Teichmann does not teach a flexible medium configured to be macroscopically deformed.
	Teichmann and Naik are related as adhesive layers.
	Naik teaches (fig 1a,2a,3a),
a substrate (face layer 10, p83, lines 1-3);
a flexible medium (adhesive layer 20, p83, lines 1-3, p93, lines 1-12) configured to be macroscopically deformed (adhesive layer 20 can adhere to the surface SRF0 of an item ITE1, p84, lines 4-8, adhesive layer can be a well-wetting adhesive with an ability to spontaneously spread on a surface, when applied to a substrate surface with surface roughness, the adhesive may flow to lower parts or valleys of the substrate surface, p149, lines 1-15).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann to include the teachings of Naik such that a flexible medium configured to be macroscopically deformed for the purpose of minimizing optical reflectivity at the interface of the item and adhesive layer (p85, last 4 lines).

Regarding Claim 28, Teichmann-Naik teach the  optical window of claim 25, wherein the optical measuring device (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66, W has detector chip 30, col 3, lines 12-14) is a spectrometer.  

Regarding Claim 31, Teichmann-Naik teach the optical window of claim 25, wherein the substrate (light exit end of light guide fibers, col 3, lines 46-48, Teichmann, face layer 10, p83, lines 1-3, Naik)   includes a planar surface (face layer 10 has a planar surface facing the adhesive 20, Naik and when combined with Teichmann’s invention, it has a planar surface facing the carrier body T and photo conversion element W) facing the optical measuring device (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66, W has detector chip 30, col 3, lines 12-14).  

Regarding Claim 33, Teichmann-Naik teach the optical window of claim 25, wherein the light is the return signal (measured light, col 2, lines 62-66, Teichmann) from the subject under test (measured light is coming from measurement of a subject of interest).  

13.	Claim 3, is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al (US 6081331 A, hereafter Teichmann) in view of Naik et al (US 2016/0362583 A1, of record) as applied to Claim 1 and further in view of Pudleiner et al (US 2016/0325532 A1, of record).

Regarding Claim 3, Teichmann-Naik teach the optical window of claim 1.
However Teichmann-Naik do not teach 
wherein the flexible medium comprises a gel.
	Teichmann-Naik and Pudleiner are related as flexible medium.
	Pudleiner teaches 
wherein the flexible medium comprises a gel (optical gel between a substrate and a layer of plastic foil, p100, lines 1-5 and the gel provides index matching to lessen refraction gap and hence this leads to lesser scattering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Pudleiner such that the flexible medium comprises a gel for the purpose of utilizing a common material which lessens the refraction index gap between layers (p100, lines 1-5).

14.	Claims 5,21,23,29,30,32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al (US 6081331 A, hereafter Teichmann) in view of Naik et al (US 2016/0362583 A1, of record) as applied to Claims 1,25 and further in view of Bockstaele et al (US 2009/0310135 A1, of record).

Regarding Claim 5, Teichmann-Naik teach the optical window of claim 1.
However Teichmann-Naik do not teach 
configured for the optical spectrometer comprising a Raman spectrometer.
	Teichmann-Naik and Bockstaele are related as spectrometers.
	Bockstaele teaches (fig 1-4)
configured for the optical spectrometer (spectrometer, p3, lines 1-8, p19, lines 1-2, p87, lines 12-14) comprising a Raman spectrometer (Raman responses are determined, p92, lines 1-4, hence the spectrometer is a  Raman spectrometer).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Bockstaele such that configured for the optical spectrometer comprising a Raman spectrometer for the purpose of optical characterization of materials with a known method (p92, lines 1-4).

Regarding Claim 21, Teichmann-Naik teach the optical window of claim 1.
	However Teichmann-Naik do not teach
wherein the light is the excitation source.  
	Teichmann-Naik and Bockstaele are related as light in spectrometers.
	Bockstaele teaches (fig 1-4)
wherein the light (illumination beam, p70, lines 1-4) is the excitation source (illumination beam interacts with the fluid sample, fluorescence response, p66, lines 1-8 and hence is the excitation source).  


Regarding Claim 23, Teichmann-Naik teach the optical window of claim 17.
	However Teichmann-Naik do not teach
wherein the light is the excitation source.  
	Teichmann-Naik and Bockstaele are related as light in spectrometers.
	Bockstaele teaches (fig 1-4)
wherein the light (illumination beam, p70, lines 1-4) is the excitation source (illumination beam interacts with the fluid sample, fluorescence response, p66, lines 1-8 and hence is the excitation source).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Bockstaele such that wherein the light is the excitation source  for the purpose of optical characterization of materials with a commonly known method (p92, lines 1-4).

Regarding Claim 29, Teichmann-Naik teach the optical window of claim 25.
	However Teichmann-Naik do not teach
wherein the optical spectrometer is a hyperspectral imaging device.  

	Bockstaele teaches (fig 1-4)
wherein the optical spectrometer (spectrometer, p3,lines 1-8,p19, lines 1-2, p87, lines 12-14) is a hyperspectral imaging device (hyperspectral imaging, p3, lines 6-9) .  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Bockstaele such that wherein the optical spectrometer is a hyperspectral imaging device for the purpose of purpose of utilizing a commonly known method for imaging.

Regarding Claim 30, Teichmann-Naik teach the optical window of claim 25.
	However Teichmann-Naik do not teach
wherein the optical spectrometer is a flurometer.  
	Teichmann-Naik and Bockstaele are related as spectrometers.
	Bockstaele teaches (fig 1-4)
wherein the optical spectrometer (spectrometer, p3,lines 1-8,p19, lines 1-2, p87, lines 12-14) is a flurometer (determining fluorescence, p92, lines 1-4 and hence it is a flurometer).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Bockstaele such that wherein the optical spectrometer is a flurometer for the purpose of optical characterization of materials with a commonly known method (p92, lines 1-4).

Regarding Claim 32, Teichmann-Naik teach the optical window of claim 25.
	However Teichmann-Naik do not teach
wherein the light is the excitation source.  
	Teichmann-Naik and Bockstaele are related as light sources in spectrometers.
	Bockstaele teaches (fig 1-4)
wherein the light (illumination beam, p70, lines 1-4) is the excitation source (illumination beam interacts with the fluid sample, fluorescence response, p66, lines 1-8 and hence is the excitation source).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Bockstaele such that wherein the light is the excitation source  for the purpose of optical characterization of materials with a commonly known method (p92, lines 1-4).

15.	Claims 7,17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al (US 6081331 A, hereafter Teichmann) in view of Naik et al (US 2016/0362583 A1, of record) and further in view of Sherman et al (US 2016/0298005 A1).

Regarding Claim 7, Teichmann-Naik teach the optical window of claim 1.
However Teichmann-Naik do not teach
wherein the flexible medium has a refractive index between 1.35 and 1.6.

	Sherman teaches 
wherein the flexible medium (adhesive composition, p124, lines 4-7) has a refractive index between 1.35 and 1.6 (1.45-1.50 which lies in the claimed range).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Sherman such that wherein the flexible medium has a refractive index between 1.35 and 1.6 for the purpose of utilizing common materials for optically clear properties (p5, lines 1-5).

Regarding Claim 17, Teichmann teaches (fig 1,5) an optical window (optical window of light exit end of optical fibers F, adhesive, col 3, lines 46-48)  for an optical spectrometer (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66), configured to removably couple to  an object (micro prism 10, col 3, lines 9-12), comprising:
	a substrate (light exit end of light guide fibers, col 3, lines 46-48); and 
	a flexible medium (index matched adhesive, col 3, lines 46-48) coupled to  the substrate (light exit end of light guide fibers, col 3, lines 46-48), 
	wherein the flexible medium (index matched adhesive, col 3, lines 46-48)  is configured to substantially conform (adhesive sticks to micro prism and hence conforms to its profile) to a profile (outer surface profile of micro prism 10) of an outer surface of the object (micro prism 10, col 3, lines 9-12), external to the spectrometer , wherein the substrate (light exit end of light guide fibers, col 3, lines 46-48) and the flexible medium (index matched adhesive, col 3, lines 46-48) are configured to allow a  light to pass there through between  the optical spectrometer (spectrometer, col 2, lines 1-4, spectrometer which performs spectral splitting of light is considered to be made of carrier body T and photoelectric conversion arrangement W, col 2, lines 44-47, lines 62-66) and  the object (micro prism 10, col 3, lines 9-12), 
wherein a ratio value of a refractive index of the flexible medium (index matched adhesive, col 3, lines 46-48) to a refractive index of the object (micro prism 10, col 3, lines 9-12) is configured to be between 0.9 and 1.1 (refractive index of the adhesive is substantially matching that of the micro prism 10 and hence the refractive index ratio is between 0.9 to 1.1).
	 However Teichmann does not teach a flexible medium configured to be macroscopically deformed.
	Teichmann and Naik are related as adhesive layers.
	Naik teaches (fig 1a,2a,3a),
a substrate (face layer 10, p83, lines 1-3);
a flexible medium (adhesive layer 20, p83, lines 1-3, p93, lines 1-12) configured to be macroscopically deformed (adhesive layer 20 can adhere to the surface SRF0 of an item ITE1, p84, lines 4-8, adhesive layer can be a well-wetting adhesive with an ability to spontaneously spread on a surface, when applied to a substrate surface with surface roughness, the adhesive may flow to lower parts or valleys of the substrate surface, p149, lines 1-15).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann to include the teachings of Naik such that a flexible medium configured to be macroscopically deformed for the purpose of minimizing optical reflectivity at the interface of the item and adhesive layer (p85, last 4 lines).
However Teichmann-Naik do not teach
wherein the flexible medium has a refractive index between 1.35 and 1.6.
	Teichmann-Naik and Sherman are related as flexible medium and substrates.
	Sherman teaches 
wherein the flexible medium (adhesive composition, p124, lines 4-7) has a refractive index between 1.35 and 1.6 (1.45-1.50 which lies in the claimed range).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Sherman such that wherein the flexible medium has a refractive index between 1.35 and 1.6 for the purpose of utilizing common materials for optically clear properties (p5, lines 1-5).

Regarding Claim 24, Teichmann-Naik-Sherman teach the optical window of claim 17, wherein the light is the return signal (measured light, col 2, lines 62-66, Teichmann) from the subject under test (measured light is coming from measurement of a subject of interest).  

16.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al (US 6081331 A, hereafter Teichmann) in view of Naik et al (US 2016/0362583 A1, of record) and further in view of Poliakov et al (US 2015/0123911 A1,of record).

Regarding Claim 8, Teichmann-Naik teach the optical window of claim 1.
However Teichmann-Naik do not teach
wherein the substrate has a refractive index between 1.35 and 1.6.
	Teichmann-Naik and Poliakov are related as flexible medium and substrates.
	Poliakov teaches (fig 8)
wherein the substrate (substrate 810, p120, lines 1-7) has a refractive index between 1.35 and 1.6 (1.5, fig 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik to include the teachings of Poliakov such that wherein the substrate has a refractive index between 1.35 and 1.6 for the purpose of utilizing common materials for index matching and reducing unwanted light losses, light reflections, scattering at layer boundaries (p119, lines 15-20).

17.	Claim 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichmann et al (US 6081331 A, hereafter Teichmann) in view of Naik et al (US 2016/0362583 A1, of record) and further in view of Sherman et al (US 2016/0298005 A1) as applied to Claim 17 and further in view of Pudleiner et al (US 2016/0325532 A1, of record).
Regarding Claim 18, Teichmann-Naik-Poliakov teach the optical window of claim 17.
However Teichmann-Naik-Poliakov do not teach 
wherein the flexible medium comprises a gel.
	Teichmann-Naik-Poliakov and Pudleiner are related as flexible medium.
	Pudleiner teaches 
wherein the flexible medium comprises a gel (optical gel between a substrate and a layer of plastic foil, p100, lines 1-5 and the gel provides index matching to lessen refraction gap and hence this leads to lesser scattering).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Teichmann-Naik-Poliakov to include the teachings of Pudleiner such that the flexible medium comprises a gel for the purpose of utilizing a common material which lessens the refraction index gap between layers (p100, lines 1-5).
Allowable Subject Matter

















Claims 26,27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






J.V.D
Jyotsna V Dabbi									4/20/2021Examiner, Art Unit 2872   

                                                                                                                                                                                                     
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872